PER CURIAM:
Duke William Linzy appeals the district court’s order denying his motion to reconsider his sentence, construed as filed under Fed.R.Crim.P. 35(a). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Linzy, No. 2:06-cr-00160 (S.D.W.Va. Oct. 16, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.